DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendments filed on 05/06/2022 have been entered. Claims 1, 2, 8, 9, 15, and 16 are amended. Claims 5-7, 12-14, 19, and 20 are canceled. Claims 1-4, 8-11 and 15-18 are pending in this application, with claims 1, 8 and 15 being independent.

Response to Arguments
3.	Applicant’s arguments, see page 7, filed 05/06/2022, with respect to the nonstatutory double patenting rejection have been fully considered and are persuasive. The amendments to the independent claims 1, 8, and 15 incorporates features of allowable claims 7 or 14, which are not rejected on the ground of nonstatutory double patenting are sufficient to overcome the nonstatutory double patenting rejection.
4.	Applicant’s arguments, see page 8, filed 05/06/2022, with respect to the 103 rejection have been fully considered and are persuasive.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
[1]	All current claims 1-4, 8-11 and 15-18 are in condition for allowance.
[2]	The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Bronder et al. (US-2015/0235432-A1), teaches a method for providing an augmented reality experience (¶0006), comprising: receiving, by a computing device from an augmented reality or virtual reality (AR/VR) device (Fig. 6 and ¶0038; ¶0041), first input that identifies application content and a location of an artifact in an AR/VR environment (Fig. 6 and ¶0040; ¶0025; ¶0030; ¶0041; ¶0081; ¶0051); receiving, by the computing device, the application content from an application (Fig. 6 and ¶0040; ¶0041; ¶0054; ¶0087); composing, by the computing device, a first scene wherein the application content is overlaid onto the region (Fig. 6; ¶0030; ¶0048; ¶0040-0041); transporting, by the computing device, the first scene to the AR/VR device, wherein the AR/VR device displays the first scene (Fig. 6 and ¶0040; ¶0048; ¶0086); receiving, by the computing device, touch input provided by a user (¶0111); composing, by the computing device, a scene wherein the application content overlaid onto the region is modified based on the touch input (Fig. 6; ¶0040-0041; ¶0111); and transporting, by the computing device, the scene to the AR/VR device, wherein the AR/VR device displays the scene (Fig. 6 and ¶0040; ¶0048; ¶0086).
Beveridge (US-2013/0290857-A1), teaches determining that the artifact in the AR/VR environment comprises a touch input device (¶0009-0010; Fig. 2 and ¶0025; ¶0031; ¶0042); the application content is overlaid onto the touch input device (¶0034; ¶0054); receiving, by the computing device from the touch input device, touch input provided by a user (¶0010; ¶0055).
Mallinson (US-2018/0095542-A1), teaches a touch input device based on determining that the touch input device is visible, at the location, in one or more images received from the AR/VR device (Figs. 4A-4C and ¶0068-0069).
Lazaridis et al. (US-2014/0040769-A1), teaches scaling the application content based on dimensions of the touch input device (¶0074).
Found references:  
Scherer et al. (US-9,436,335-B1), teaches an input transformative device having an input side and an output side. The input transformative device may be configured to transfer a touch input at an input location on the input side to one or more output locations on the output side (Abstract). Scherer further teaches the user may place a finger at a position indicated by the input coordinates (col 6, lines 27-30). The map data may associate the input coordinates with the recovered input value of “bulb”, the input coordinates, or both (col 9, lines 2-6).
Morrison et al. (US-2007/0002028-A1), teaches a passive touch system includes a passive touch surface and at least two cameras associated with the touch surface (Abstract). Morrison further teaches the coordinates representing specific locations on the touch surface are mapped to the computer display (0007).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "providing the touch input to the application by redirecting coordinates of input determined by a driver of the touch input device to the application; and” “receiving modified application content from the application, wherein the modified application content comprises the visual representation of the touch input; and” “transporting, by the computing device, the second scene to the AR/VR device, wherein the AR/VR device displays the second scene." as recited by amended independent claim 1 (emphasis added) as described in the specification at least at paragraph 66.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 8 and 15 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
[3]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619